                                  Case 1:20-cv-04095-RA Document 26
                                                                 23 Filed 08/28/20
                                                                          08/27/20 Page 1 of 1
                                                      KELLEY DRY E & W ARREN LLP
                                                                   A LI MIT E D LIA BI LIT Y P ART NER SHI P




                                                                  101 PARK AVE NUE
                         ,                                                                                                  F ACSIM I LE

              W AS HI NGTO N, DC
                                                                NEW YO RK, NY 10178                                      ( 21 2)   808 - 789 7

                 CHI CAGO, IL                                                                                           www.kelleydrye.com

                HO USTO N,T X                                            (212) 808-7800

               S A N   DIEG O,   CA

             LOS   A NGE LES,      CA                                                                                   JOSEPH A. BOYLE

              P A RSI PP A NY,    NJ                                                                               EMA IL: jboyle@ke lleyd rye.com
               S T AM FORD,      C T

                AFFILIATE OFFICE

                MUMBAI, INDIA




                                                                     August 27, 2020

                 BY ECF

                 Hon. Ronnie Abrams
                 United States District Judge
                 U.S. District Court
                 Southern District of New York
                 Thurgood Marshall United States Courthouse
                 40 Foley Square
                 New York, NY 10007


                                        Re:   Venture Group Enterprises, Inc. v. Vonage Business Inc.
                                              No. 1:20-cv-04095-RA

                 Dear Judge Abrams:

                                  We represent Venture Group Enterprises, Inc. (“Venture”) in the above-
                 referenced action. Pursuant to Paragraph 5 of Your Honor’s Individual Practices in Civil cases,
                 Venture submits this letter motion for leave to file under seal its August 27, 2020 letter motion
                 for leave to file an amendment to the parties’ August 21, 2020 letter (Dkt. 17).

                                  Venture submits this letter motion for leave to file under seal only out of an
                 abundance of caution. Vonage had objected, on Federal Rule of Evidence 408 grounds, to the
                 filing of the information Venture seeks leave, through its letter motion, to file.

No later than September 2, 2020, Plaintiff shall provide the Court                       Respectfully submitted,
with the reasoning for why, under the standard set forth in Lugosch
                                                                                         /s/ Joseph A. Boyle
v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006), sealing its
letter motion and supporting papers is justified. If Defendant seeks                     Joseph A. Boyle
to file a response to Plaintiff's sealing request and/or Plaintiff's letter
motion, it shall do so no later than September 9, 2020.


SO ORDERED.
                                         ____________________
                                         Hon. Ronnie Abrams
                                         8/28/2020
